EXHIBIT 21 CHECKPOINT SYSTEMS, INC. SUBSIDIARIES Checkpoint Systems S.A. Argentina Checkpoint Systems (AUST/NZ) Pty Limited Australia Meto Australia Pty Ltd Australia Checkpoint Systems Bangladesh Ltd. Bangladesh Actron Belgium and Luxembourg N.V. Belgium Checkpoint Belgium N.V. Belgium Checkpoint Europe N.V. Belgium D & D Security, N.V. Belgium Meto N.V. Belgium Checkpoint do Brasil Ltda. Brazil Checkpoint Systems Canada ULC Canada Checkpoint Caribbean, Ltd. Cayman Island Brilliant Label (Dongguan) Manufacturing China Brilliant Garment Accessories (Dongguan) China Checkpoint Commercial (Shanghai) Co., Ltd. China Checkpoint Systems (ZJG)Co., Ltd. China Dongguan Branch of BLM China Shanghai Asialco Electronics Co. Ltd. China Sidep Electronics (Shanghai) Co., Ltd. China Suzhou Brilliant Computer TM Co. China Checkpoint Systems Danmark A/S Denmark Checkpoint Systems Finland Oy Finland Checkpoint Systems France S.A.S. France Checkpoint Solutions GmbH Germany Checkpoint Systems Europe GmbH Germany Checkpoint Systems GmbH Germany Checkpoint Systems Holding GmbH Germany Checkpoint Systems International GmbH Germany Asange Limited Hong Kong Ashanko Limited Hong Kong Brilliant Label Manufacturing Limited Hong Kong Brilliant Labels International Limited Hong Kong Checkpoint Labelling Services HK Limited Hong Kong Checkpoint Systems Hong Kong Ltd. Hong Kong Invizion Limited Hong Kong Checkpoint Checknet India Pvt Ltd. India Checkpoint Systems India Private Limited India OATSystems Software India Private Limited India Checkpoint Systems Italia S.p.A. Italy Checkpoint Manufacturing Japan Co., Ltd. Japan Checkpoint Systems Japan Co., Ltd. Japan Checkpoint Systems (M)Sdn Bhd Malaysia Checkpoint Systems Sales (M)Sdn Bhd Malaysia Checkpoint de Mexico, S.A. de C.V. Mexico Checkpoint Holland Holding B.V. Netherlands Checkpoint Systems Benelux B.V. Netherlands CP International Systems CV Netherlands Kimball Systems B.V. Netherlands Checkpoint Limited New Zealand Checkpoint Systems Norge as. Norway Checkpoint Systems (CEE)Spokia z.o.o. Poland Checkpoint Systems Software Development and Maintenance (Philippines), Inc. Philippines Checkpoint Portugal Sistemas Anti-Furto S.A. Portugal Checkpoint Systems Espana S.L. Spain Checkpoint Systems Sverige AB Sweden Turn-O-Matic International AB Sweden Checkpoint System AG Switzerland Checkpoint Checknet Etiket Limited Sirketi Turkey Actron U.K. Ltd. United Kingdom ADS (United Kingdom) Ltd. United Kingdom ADS UK Ltd United Kingdom ADS Solutions Limited United Kingdom ADS Worldwide Limited United Kingdom Avenue Data Systems Ltd. United Kingdom Checkpoint Systems (UK)Ltd. United Kingdom Evagard PLC United Kingdom Meto U.K. Ltd. United Kingdom Checkpoint International LLC United States Checkpoint Systems Holding, Inc. United States OATSystems, Inc. United States 28 Packaging, Inc. United States
